                                           Case 4:20-cv-04762-JSW Document 5 Filed 09/24/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WENDELL COLEMAN,                                    Case No. 20-cv-04762-JSW
                                                        Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE WHY
                                                 v.                                          CASE SHOULD NOT BE DISMISSED
                                   9
                                                                                             AND VACATING CASE
                                  10     CHRISTINA PEARSON, et al.,                          MANAGEMENT CONFERENCE
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On July 14, 2020, Plaintiff filed the Complaint in this case and paid the filing fee. The

                                  14   case is scheduled for an initial case management conference on October 16, 2020 at 11:00 a.m.

                                  15   For the reasons set forth in this Order, the Court VACATES the case management conference, and

                                  16   it will reschedule it as necessary after the Court receives and considers Plaintiff’s response to this

                                  17   Order to Show Cause.

                                  18          When Plaintiff filed the Complaint, he did not submit a proposed summons. See Fed. R.

                                  19   Civ. P. 4(b) (“On or after filing the complaint, the plaintiff may present a summons to the clerk for

                                  20   signature and seal. If the summons is properly completed, the clerk must sign, seal, and issue it to

                                  21   the plaintiff for service on the defendant. A summons--or a copy of a summons that is addressed

                                  22   to multiple defendants--must be issued for each defendant to be served.”). In addition, “[a]

                                  23   summons must be served with a copy of the complaint. The plaintiff is responsible for having the

                                  24   summons and complaint served within the time allowed by Rule 4(m) and must furnish the

                                  25   necessary copies to the person who makes service.” Fed. R. Civ. P. 4(c)(1). Alternatively, a

                                  26   plaintiff may request that a defendant waive service by following the requirements set forth in

                                  27   Federal Rule of Civil Procedure 4(d).

                                  28          Rule 4(m) provides that if a defendant is not served within “90 days after the complaint is
                                           Case 4:20-cv-04762-JSW Document 5 Filed 09/24/20 Page 2 of 2




                                   1   filed, the court--on motion or on its own after notice to the plaintiff--must dismiss the action

                                   2   without prejudice against that defendant or order that service be made within a specified time.”

                                   3   Under Rule 4(m), the deadline to effect service is October 13, 2020.1

                                   4            Although Plaintiff is proceeding pro se, he is expected to follow the same rules of

                                   5   procedure that govern other litigants. King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987), overruled

                                   6   on other grounds Lacey v. Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012); see also Ghazali

                                   7   v. Moran, 46 F.3d 52, 54 (9th Cir. 1995) (“Although we construe pleadings liberally in their favor,

                                   8   pro se litigants are bound by the rules of procedure.”).

                                   9            Accordingly, Plaintiff is HEREBY ORDERED TO SHOW CAUSE why this case should

                                  10   not be dismissed for failure to obtain and serve a summons. Plaintiff should also show cause why

                                  11   the Court should grant an extension of his time to serve the Defendants. Plaintiff’s response to

                                  12   this Order to Show Cause shall be due by October 16, 2020. If Plaintiff fails to respond to this
Northern District of California
 United States District Court




                                  13   Order, the Court shall dismiss the case without prejudice for failure to prosecute. Fed. R. Civ. P.

                                  14   41(b).

                                  15            The Court HEREBY ADVISES Plaintiff(s) that a Handbook for Pro Se Litigants, which

                                  16   contains helpful information about proceeding without an attorney, is available through the

                                  17   Court’s website or in the Clerk’s office. The Court also advises Plaintiff(s) that they also may

                                  18   wish to seek assistance from the Legal Help Center. Plaintiffs may call the Legal Help Center at

                                  19   415-782-8982 for a free appointment with an attorney who may be able to provide basic legal

                                  20   help, but not legal representation.

                                  21            IT IS SO ORDERED.

                                  22   Dated: September 24, 2020

                                  23                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27
                                       1
                                  28           Ninety days from July 14, 2020 is October 12, 2020, a federal holiday. See Fed. R. Civ. P.
                                       6(a)(1)(C).
                                                                                       2
